Hardin, P. J.:
The learned referee, after stating numerous facts relating to the plaintiff’s title, seems to have assumed that the evidence was suffl*362cient to warrant a finding that the plaintiff had, through its several conveyances, received title to the property in question, and that the defendant’s claim rested upon, its subsequent and superior title as stated in the further findings made by the referee. . Tké referee séems to place the defendant’s right to recover upon the Comptroller’s deed of April, 1884, executed' to the defendant, and the validity claimed to be given to such deed by chapter 427 of the Laws of 1855, and the purchase by the defendant at the sale in November, 1881. The referee has found, viz.: “ That the tax sale of November, 1881, resulting in the deed, last aforesaid to the defendant, Lloyd, was for taxes of 1869, 1871,.1872,1873 and 1874. The same being for 1869, town ¡and county tax, $2.84; school tax, $2.54, both rejected in 1869 and 1870, and admitted in 1871, with interest added; for 1871 town and county tax, $6.74; school tax, $1.81; for 1872, town and county tax, $9.69 ; highway tax, $4.73, school tax, $1.52; for 1873, town and county tax, $19.85; school tax, $1.73; and for 1874, town and county tax, $11.81. Total taxes, $63.26. Interest aggregated thereon to November 10, 1881, $49.38, advertising, $1.00, making a total for which the lands were sold of $113.64.”.
In order to determine whether the deed given to the defendant, under which he asserts title, was valid ¿r not, it is necessary to consider the 28th, 29th, 30th, 31st, 32d and 33d findings of fact made by the learned referee. They are as follows:
“ Twenty-eighth. That the assessment roll of the town of Wilmurt for 1871 was not sworn to¡by the assessors of the town; the assessors merely certified, but did not swear to the form annexed thereto, and for the years 1872 -and 1874 the oath of the. assessors to said rolls is to the effect that they ‘certify’ instead of that they ‘ depose and swear,’ as required by statute.
“ Tweni/y-mimAh. That the tax' warrants for the years 1869,1871 and 1872, bore the corporate seal of the board of supervisors only, and was not under the seals of the board of supervisors or a majority of them.
Thirtieth. That fpr the years 1869,1871 and 1872, respectively, after the board of supervisors had equalized the valuations, determined the total amount to be raised and the rate per cent of taxation for each town, they executed the collector’s warrant, delivered *363the same attached to the roll to the supervisors, and adjourned sine die without having applied the ratio or percentage óf the tax to each individual, or parcel of non-resident lands assessed, or, as commonly called, without extending the tax — which work was subsequently done by the supervisor of the town of Wilmurt as to the persons and property assessed in that town, including the taxes in question for those years respectively.
“ Thirty-first. That the assessment rolls of the town of Wilmurt, so far as they affected the lands in question for the years 1869,1870 and 1871, had the same entered thereon in the form and manner following, viz.:



“ Thirty-second. That the tax of 1869 was returned by the county treasurer as unpaid, and was rejected by the Comptroller, the cause of the rejection being stated in his return as ‘Acres incorrect. Give survey.’ The tax of 1870 was returned and rejected, the cause of the rejection being stated by the Comptroller in his return as ‘Exempt from highway taxes, caused by Hamilton, Herkimer and Lewis Road. Make the acres what they should be, 2,250.’ The tax of 1871 was also .returned and rejected, and in his return the Comptroller stated the cause as ‘ Exempt from highway tax, but liable to special road tax for Hamilton, Herkimer and Lewis Road.’
“ Thirty-thwd. That the board of supervisors of Herkimer county, in the years 1870 and 1871 respectively, adopted resolutions to the effect ‘ that the bad tax be added to the schedules of the *364several towns as reported by the county treasurer.’ It does not appear that the tax in question for-1869 or 1870 was in fact added to the schedule of Wilmurt or otherwise assessed upon the whole town. On the contrary, the rejected tax of 1869 was added to the roll of 1870, and, being again rejected, was- added to the roll of 1871 by the supervisor of the town after the final adjournment of the board, and subsequently was admitted by the Comptroller and entered into the amount for which the premises were sold upon the tax sale of 1881, which resulted in the defendant’s deed, of which Exhibit 0, annexed to the complaint, is a copy.”
In Bellinger v. Gray (51 N. Y. 610) it was held that the duties of supervisors in examining assessment rolls and equalizing the valuation of real estates in the different towns “ are quasi judicial and cannot be delegated, but must be performed by the boards as such;. * * * the rolls must be completed before the warrants required to be issued (§ 30) are annexed thereto.” And where warrants were issued in blank and filled up after the adjournment “ that the assessment roll and warrant were void.” The doctrine of that case was approved in People v. Hagadorn (104 N. Y. 523) and in People ex rel. Hamilton Park Co. v. Wemple (67 Hun, 495). The latter case was reversed in 139 N. Y. 240, but upon another point. (See, also, People ex rel. Ostrander v. Chapin, 105 N. Y. 309.)
When the Comptroller rejected the tax of 1869 he made an adjudication that the tax was- no tax, and in doing so he- acted judicially. (People ex rel. Chase v. Campbell, 144 N. Y. 478; People ex rel. Chase v. Wemple, 80 Hun, 504.) Besides the action of the board of supervisors in three times .directing that the tax of 1869 be charged against the town and .not upon the land, was also a judicial act. (People v. Hagadorn, 104 N. Y. 516.) It is difficult to see how a supervisor, with no statutory authority, can relevy a tax against the direction of the board of supervisors, as he apparently attempted to do after the adjournment of the board of supervisors.. The board adjourned in 1869 without completing the-roll, and without inserting any tax in the fifth ^column opposite any land therein contained, and the supervisor had no power to complete the roll by extending the tax. The board of. supervisors by adjourning and delivering the incomplete roll to the supervisor performed not only an irregular act, but one wholly unauthorized by law, and the *365supervisor by attempting to insert the land upon the roll perpetrated an act entirely without jurisdiction. It is well settled that a .judicial function cannot be delegated. (Matter of Hearn, 96 N. Y. 378.) The referee has clearly found that the taxes in question were not determined, ascertained or extended by the board of supervisors of Herkimer county, but by the supervisor of the town of Wilmurt after the final adjournment of the board.
Walters, a witness called for the plaintiff, testified that he was supervisor of the town of Russia in 1869; that he attended the meetings of the board, and that he signed the collector’s warrant, and then he adds: “ The figures $2.13 in the column headed Town and County tax, and the figures $2.01 in the column headed School tax, in the original assessment roll of the town of Wilmurt for the year 1869, Exhibit 42, opposite the entry 6 Totten and Crossfield’s purchase, Township 41, all that partin Wilmurt, 937 acres, Assessed value $141,’ were not inserted during the session of the Board of Supervisors.” This witness seems to be corroborated to-some extent by what is stated by the witness Wilkinson. . And to the like effect is the testimony of Munson Bunnell.
However, it is insisted in behalf of the respondent that all the irregularities and assumptions of power stated by the referee were cured by the legislative acts of 1885 (Chap. 448) and 1893 (Chap. 711), and attention is called to the cases of People v. Turner (117 N. Y. 227) and People v. Turner (145 id. 451). In the first, case the irregularity complained of was the omission of the assessors in making assessments to give notice of a review of the assessment, or to hold a meeting for that purpose as required by the statute. In the latter case the irregularity complained of was, that the tax sale was based on an assessment verified before the third Tuesday of August, and also that the assessors omitted to meet on the third Tuesday of August. It was held that these omissions were not jurisdictional defects, but simply Irregularities, and that because the owner had a remedy in the opportunity to be heard by appeal to the board of supervisors, the curative act was sufficient to remove the irregularities.
The defects, insufficiencies and unwarranted assumptions of power in the case in hand seem- to be much more grave, and it may very well be suggested that the case is brought within the doctrine laid *366down in Cromwell v. MacLean (123 N. Y. 474) and Joslyn v. Rockwell (128 id. 334).
■ In Cromwell v. MacLean (supra) it was said that “ where the proceedings are so defective as to result in no valid assessment, and where a sale made under it conveys no title, thus leaving in the original owner his title or interest unimpaired, the Legislature has no power to validate the sale and thus transfer such title to the purchaser at the tax sale.”
The foregoing views lead to a reversal of the judgment from which the appeal is taken, together with the order for an additional allowance.
All concurred.
Judgment reversed and a new trial ordered, with costs to abide • the event.